DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on 05/24/2022 is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “unit”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“means for communicating via a wide area network (WAN) communication link” in claim 18 (and all claims dependent thereon). Paragraph [0030] of the Applicant’s specification discloses, “First communication interface may communicatively couple smart hub 110 to server 130 via LoRaWAN communication link 112…”. The disclosed “first communication interface” corresponds to the structure which shall be interpreted as corresponding to the limitation of the claim. 
“means for managing a multi-family residential or commercial property” in claim 18 (and all claims dependent thereon).  Paragraph [0050] of the Applicant’s specification discloses, “It is noted that smart hub 110 may also be configured to maintain one or more activity logs, which may be periodically retrieved, in whole or in part, via the LoRa-based communication link 112 and LoRa-gateway 136 by the property management platform.” The disclosed “property management platform” corresponds to the structure which shall be interpreted as corresponding to the limitation of the claim.
“means for communicating via a non-WAN communication link” in claim 18 (and all claims dependent thereon).  Paragraph [0030] of the Applicant’s specification discloses, “…a second communication interface of server 130 may be configured to communicate with the one or more communication networks via a non-LoRaWAN communication link.” The disclosed “second communication interface” corresponds to the structure which shall be interpreted as corresponding to the limitation of the claim.
“means for smart control of a unit of the multi-family residential or commercial property” in claim 18 (and all claims dependent thereon).  At least paragraph [0006] of the Applicant’s specification discloses, “…facilitates bi-directional communication between the thermostat smart hub and the smart devices present within a unit of the multi-family residential property.” The disclosed “smart devices” corresponds to the structure which shall be interpreted as corresponding to the limitation of the claim.
“means for locking a door” in claim 18 (and all claims dependent thereon).  Paragraph [0026] of the Applicant’s specification discloses, “…a lock control mechanism may be engaged, thereby enabling the resident to turn a knob that controls a deadbolt or other form of locking device to either lock or unlock the offline door lock.” The disclosed “a deadbolt or other form of locking device” corresponds to the structure which shall be interpreted as corresponding to the limitation of the claim.
“means for controlling thermostat settings and for processing wireless communications” in claim 18 (and all claims dependent thereon).  Paragraph [0033] of the Applicant’s specification discloses, “…when executed by the one or more processors 222, cause the one or more processors 222 to perform operations for modifying an ambient setting of an environment, such as heating or cooling an apartment of a multi-family residential property to a desired temperature.” The disclosed “one or more processors” corresponds to the structure which shall be interpreted as corresponding to the limitation of the claim. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or to reasonably suggest,
A system for controlling and securing smart devices within a unit of a multi-family residential or commercial property, the system comprising: 
a smart thermostat hub comprising: 
one or more processors; a memory communicatively coupled to the one or more processors; 
a first interface configured to communicatively couple the one or more processors to a property management platform for a multi-family residential or commercial property via a wide area network (WAN) communication link; and 
a second interface configured to communicatively couple the one or more processors to a plurality of smart devices via a non-WAN communication link, and where the one or more processors are configured to: 
receive control information from the property management platform via the WAN communication link, the control information including a request for a status check associated with a smart door lock, where the plurality of smart devices includes the smart door lock; 
transmit a command derived from the control information to the smart door lock via the non-WAN communication link, the command configured to retrieve status information; 
receive the status information from the smart door lock via the non-WAN communication link; and 
transmit the status information to the property management platform via the WAN communication link.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689